       Case 19-08641                Doc 8           Filed 03/29/19 Entered 03/29/19 23:29:07                         Desc Imaged
                                                    Certificate of Notice Page 1 of 3
Information to identify the case:
Debtor 1              George Abraham                                                    Social Security number or ITIN        xxx−xx−2556
                      First Name   Middle Name     Last Name                            EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                      First Name   Middle Name     Last Name
(Spouse, if filing)
                                                                                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Northern District of Illinois
                                                                                        Date case filed for chapter 7 3/26/19
Case number:          19−08641


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                             12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       George Abraham

2.      All other names used in the
        last 8 years

3.     Address                               8547 Hamilton Drive
                                             Skokie, IL 60077

4.     Debtor's attorney                     Robert Skowronski                                      Contact phone (773) 283−1600
                                             Law Offices of Robert J. Skowronski, Ltd               Email: rbskowronski@gmail.com
       Name and address                      5491 N. Milwaukee Ave
                                             Chicago, IL 60630

5.     Bankruptcy trustee                    Miriam R Stein                                         Contact phone 312−855−6109
                                             Chuhak & Tecson, P.C.                                  Email: mstein@chuhak.com
       Name and address                      30 S. Wacker Drive
                                             Suite 2600
                                             Chicago, IL 60606
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
       Case 19-08641                   Doc 8      Filed 03/29/19 Entered 03/29/19 23:29:07                                 Desc Imaged
                                                  Certificate of Notice Page 2 of 3
Debtor George Abraham                                                                                                      Case number 19−08641


6. Bankruptcy clerk's office                    Eastern Division                                             Hours open:
                                                219 S Dearborn                                               8:30 a.m. until 4:30 p.m. except
    Documents in this case may be filed at this 7th Floor                                                    Saturdays, Sundays and legal
    address. You may inspect all records filed Chicago, IL 60604                                             holidays.
    in this case at this office or online at
    www.pacer.gov.
                                                                                                             Contact phone 1−866−222−8029

                                                                                                             Date: 3/27/19

7. Meeting of creditors                          May 23, 2019 at 12:30 PM                                    Location:

    Debtors must attend the meeting to be        The meeting may be continued or adjourned to a              219 South Dearborn, Office of
    questioned under oath. In a joint case,      later date. If so, the date will be on the court            the U.S. Trustee, 8th Floor, Room
    both spouses must attend. Creditors may
    attend, but are not required to do so.       docket.                                                     800, Chicago, IL 60604
                                                 Debtors must bring a picture ID and proof of
                                                 their Social Security Number.

8. Presumption of abuse                          The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                Filing deadline: 7/22/19
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of the
                                                   subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                   or

                                                 • if you want to have a debt excepted from discharge
                                                   under 11 U.S.C § 523(a)(2), (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be denied
                                                   under § 727(a)(8) or (9).


                                                 Deadline to object to exemptions:                           Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property as         conclusion of the meeting of creditors
                                                 exempt. If you believe that the law does not authorize an
                                                 exemption claimed, you may file an objection.


10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a
                                                 proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless   will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.               deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                              The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                 not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                 exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                 www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                 debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                 objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                           page 2
           Case 19-08641            Doc 8       Filed 03/29/19 Entered 03/29/19 23:29:07                        Desc Imaged
                                                Certificate of Notice Page 3 of 3
                                               United States Bankruptcy Court
                                               Northern District of Illinois
In re:                                                                                                     Case No. 19-08641-JPC
George Abraham                                                                                             Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0752-1                  User: kkrystave                    Page 1 of 1                          Date Rcvd: Mar 27, 2019
                                      Form ID: 309A                      Total Noticed: 18


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Mar 29, 2019.
db             +George Abraham,   8547 Hamilton Drive,    Skokie, IL 60077-2054
27684705        American Express National Bank NA,    Attn: Bankruptcy Department,    PO Box 981535,
                 El Paso, TX 79998-1535
27684706       +American Express National Bank NA,    Attn: President or Other Officer,     4315 South 2700 West,
                 Salt Lake City, UT 84184-0002
27684709       +Bank of New York Mellon,    Attn: President of Other Officer,    240 Greenwich Street,
                 New York, NY 10286-0001
27684711       +Meyer, Njus & Tanick P.A.,    33 N Dearborn Street, Ste 1301,    Chicago, IL 60602-3878
27684713        NCEP, LLC,   112 N Curry St,    Carson City, NV 89703-4934
27684714       +NCEP, LLC,   c/o CT Corporation System,    208 S LaSalle St, Ste 814,     Chicago, IL 60604-1101
27684716       +Select Portfolio Servicing Inc,    c/o Illinois Corporation Service Co,
                 801 Adlai Stevenson Drive,    Springfield, IL 62703-4261
27684719       +TD Bank USA, NA,    Attn: President or Other Officer,   2035 Limestone Road,
                 Wilmington, DE 19808-5529
27684717        Target Card Services,    Attn: Bankruptcy Department,   391 W 53rd Street,
                 Sioux Falls, SD 57106-4216
27684718       +Target Corporation,    c/o Financial & Retail Services,    P.O. Box 9491,
                 Minneapolis, MN 55440-9491

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: rbskowronski@gmail.com Mar 28 2019 02:21:21       Robert Skowronski,
                 Law Offices of Robert J. Skowronski, Ltd,    5491 N. Milwaukee Ave,    Chicago, IL 60630
tr             +EDI: QMRSTEIN.COM Mar 28 2019 05:58:00      Miriam R Stein,    Chuhak & Tecson, P.C.,
                 30 S. Wacker Drive,   Suite 2600,    Chicago, IL 60606-7512
27684707        EDI: BANKAMER.COM Mar 28 2019 05:58:00      Bank of America,    Attn: Bankrutpcy Department,
                 PO Box 31785,   Tampa, FL 33631-3785
27684708       +EDI: BANKAMER2.COM Mar 28 2019 05:58:00      Bank of America NA,
                 Attn: President or Other Officer,    100 North Tryon St,    Charlotte, NC 28202-4000
27684710       +E-mail/Text: bk@blittandgaines.com Mar 28 2019 02:22:13       Blitt & Gaines PC,   661 Glenn Ave,
                 Wheeling, IL 60090-6017
27684712       +EDI: CREDIGYREC.COM Mar 28 2019 05:58:00      NCEP, LLC,    Attn: Bankrutpcy Department,
                 2877 Paradise Road, Ste 303,    Las Vegas, NV 89109-5239
27684715        E-mail/Text: jennifer.chacon@spservicing.com Mar 28 2019 02:24:17
                 Select Portfolio Servicing Inc,    Attn: Bankruptcy Department,    PO Box 65250,
                 Salt Lake City, UT 84165-0250
                                                                                              TOTAL: 7

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Mar 29, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on March 27, 2019 at the address(es) listed below:
              Miriam R Stein   mstein@chuhak.com,
               dgeorge@chuhak.com;mstein@ecf.axosfs.com;IL82@ecfcbis.com;vjefferson@chuhak.com
              Patrick S Layng   USTPRegion11.ES.ECF@usdoj.gov
              Robert Skowronski    on behalf of Debtor 1 George Abraham rbskowronski@gmail.com
                                                                                            TOTAL: 3
